               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ANDRE LAMAR HENDERSON,                     :    Civil No. 1:18-cv-1865
                                           :
                   Petitioner,             :
                                           :
             v.                            :
                                           :
CLAIR DOLL,                                :
                                           :
                   Respondent.             :    Judge Sylvia H. Rambo

                                     ORDER

In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED as follows:

   1) The report and recommendation of the magistrate judge (Doc. 11) is

      ADOPTED.

   2) The petition for habeas corpus (Doc. 1) is DISMISSED.

   3) The Clerk of Court is directed to close this file.



                                                   s/Sylvia H. Rambo
                                                   SYLVIA H. RAMBO
                                                   United States District Judge

Dated: January 3, 2019
